702 N.W.2d 578 (2005)
PEOPLE
v.
BROWDER.
No. 127796.
Supreme Court of Michigan.
August 30, 2005.
SC: 127796, COA: 250378.
On order of the Court, the application for leave to appeal the November 18, 2004 order of the Court of Appeals is considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Wayne Circuit Court and REMAND this case to that court for resentencing in light of People v. Hendrick, 472 Mich. 555, 697 N.W.2d 511 (2005), and People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003). We do not disturb that part of the Court of Appeals order that remands this case to the trial court on the issue of sentence credit.